DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 28 September 2021 has been entered. Claim(s) 1, 4, 7, 10 and 13 remain pending in this application. Claim(s) 2-3, 5-6, 9 and 11-12 have been cancelled.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (U.S. Pre-grant Publication 2018/0230948 – PCT Filed 13 September 2016), hereinafter Kwak, in view of Andrews (U.S. Patent No. 3,516,251), hereinafter Andrews, Kuhrt (U.S. Patent No. 3,077,073), hereinafter Kuhrt, Lak (U.S. Patent No. 5,398,515), hereinafter Lak, and Nye (U.S. Pre-grant Publication 2016/0001897), hereinafter Nye.

Regarding Independent Claim 1 and Claim 13, Kwak teaches (Claim 1) an electric power-assisted liquid-propellant rocket propulsion system (Figure 1A – the system is a liquid propellant rocket prolusion system; the limitation electric power-assisted is only provided in the preamble therefore if the body of the claim is met than the limitation of “an electric power-assisted liquid-propellant rocket propulsion system” will be met) comprising: 
a pre-burner (190) configured to generate combustion gas (Paragraph 0042, Lines 1-3 – the gas generator/pre-burner generates a high temperature and high pressure gas, which is a combustion gas) of a fuel (Figure 1A – fuel is provided to the pre-burner via the auxiliary line, 127, to produce the combustion gas) and an oxidant (Figure 1A – oxidant is provided to the pre-burner via the auxiliary line, 117, to produce the combustion gas); 
a main combustor (101) configured to burn mixed gas of the fuel (Paragraph 0040, Lines 5-6 – the main combustor burns a mixture of oxidant and fuel and therefore burns a mixture of fuel); 
a turbopump (130, 135 and 195) including a turbine (195) rotated by a flow of the combustion gas (Figure 1A – Paragraph 0042, Lines 6-8 - the flow of gases from the pre-burner drive the turbine, 195) and a pump (130 and 135) driven by a rotation of the turbine (Paragraph 0042, Lines 6-8 – the turbopump is driven by the turbine, 195), the turbopump configured to supply the fuel from a fuel tank (Figure 1A – the label “FUEL” denotes a source of fuel, which on a rocket would be a fuel tank) to the pre-burner (Figure 1A – the turbopump, 135, supplies fuel from “FUEL” to the pre-burner, 190, via the auxiliary line, 127) and configured to supply the oxidant from an oxidant tank (Figure 1A – the label “OXIDANT” denotes a source of oxidant, which on a rocket would be a oxidant tank)  to the pre-burner (Figure 1A – the turbopump, 130, supplies oxidant to the pre-burner, 190, via the auxiliary line, 117) and the main combustor (Figure 1A – the turbopump, 130, supplies oxidant to the main combustor, 101, via the main line, 110). 
Kwak does not teach (Claim 1) the main combustor configured to burn mixed gas of the fuel and the combustion gas discharged from the pre-burner; an electric motor configured to rotate the turbine; and a clutch configured to connect the electric motor and the turbine and releasing connection between the electric motor and the turbine, a first circulation passage configured to return the fuel discharged from the turbopump to the fuel tank in a liquid state, a second circulation passage configured to return the oxidant discharged from the turbopump to the oxidant tank in a liquid state; and a cooler operated by electricity, configured to cool the fuel and the oxidant by cooling the fuel tank and the oxidant tank, wherein the electric motor, the turbopump, and the first circulation passage constitute a first agitator for the fuel in the fuel tank, and the electric motor, the turbopump, and the second circulation passage constitute a second agitator for the oxidant in the oxidant tank;
(Claim 13) the clutch releases a connection between the electric motor and the turbine before a combustion mode of the main combustor is shifted to a regular combustion.
However, Andrews teaches a rocket propulsion system (Figure 1) with a pre-burner (16) and a main combustor (16) that (Claim 1) is configured to combust a mixed gas of the fuel and the combustion gas discharged from the pre-burner (Figure 1 – Column 1, Liens 52-55 and Column 2, Lines 37-40 – the main combustion chamber combusts a gas mixture of the fuel and combustion gas discharged from the pre-burner, through the pipe, 22).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kwak to make Claim 1) the main combustor configured to burn mixed gas of the fuel and the combustion gas discharged from the pre-burner, as taught by Andrews, in order to allow for blast atomization of the fuel (Andrews - Column 1, Lines 52-55) thus improving the combustion within in the main combustion chamber.
Kwak in view of Andrews do not teach (Claim 1) an electric motor configured to rotate the turbine; and a clutch configured to connect the electric motor and the turbine and releasing connection between the electric motor and the turbine, a first circulation passage configured to return the fuel discharged from the turbopump to the fuel tank in a liquid state, a second circulation passage configured to return the oxidant discharged from the turbopump to the oxidant tank in a liquid state; and a cooler operated by electricity, configured to cool the fuel and the oxidant by cooling the fuel tank and the oxidant tank, wherein the electric motor, the turbopump, and the first circulation passage constitute a first agitator for the fuel in the fuel tank, and the electric motor, the turbopump, and the second circulation passage constitute a second agitator for the oxidant in the oxidant tank;
(Claim 13) the clutch releases a connection between the electric motor and the turbine before a combustion mode of the main combustor is shifted to a regular combustion.
However, Kuhrt teaches rocket propulsion system (Figure) with a turbopump (40 and 56) and a turbine (54) and (Claim 1) an electric motor (68) configured to rotate the turbine (Figure – Column 2, Lines 35-39 – the motor, 68, drives the shaft, 72, which is connected to the turbine, 54, therefore the turbine is driven by the motor); and a clutch (70) configured to connect the electric motor and the turbine (Figure – the motor, 68, is connected to the shaft, 72, which drives the turbine, 54, via the clutch, 70,) and releasing connection between the Column 2, Lines 35-39 – the function of a clutch is a releasable connection between two shafts and the motor drives the turbine during a starting period, therefore the clutch releases connection after the starting period);
(Claim 13) the clutch releases a connection between the electric motor and the turbine before a combustion mode of the main combustor is shifted to a regular combustion (Column 2, Lines 35-38 - the motor, 68, is connected to the shaft, 72, and thus the turbine, 54, via the clutch for use in a starting period and thus during a period before the combustion mode of the main combustor is shifted to a regular mode, therefore the clutch disengages when the combustor is operating in a regular mode).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Kwak in view of Andrews to include (Claim 1) an electric motor configured to rotate the turbine and a clutch configured to connect the electric motor and the turbine and releasing connection between the electric motor and the turbine; (Claim 13) the clutch releases a connection between the electric motor and the turbine before a combustion mode of the main combustor is shifted to a regular combustion, as taught by Kuhrt, in order to increase the reliability of the propellant feed system (Kuhrt – Column 2, Lines 40-43).
Kwak in view of Andrews and Kuhrt do not teach (Claim 1) a first circulation passage configured to return the fuel discharged from the turbopump to the fuel tank in a liquid state, a second circulation passage configured to return the oxidant discharged from the turbopump to the oxidant tank in a liquid state; and a cooler operated by electricity, configured to cool the fuel and the oxidant by cooling the fuel tank and the oxidant tank, wherein the electric motor, 
However, Lak teaches a cryogenic storage and fluid management system (Column 1, Lines 13-15) for rocket engines in zero gravity applications (Column 1, Lines 13-15 and Column 3, Lines 54-66 – the cryogenic propellants are provided to a main/rocket engine for zero gravity applications) with a tank (12), a feed line (16), a main valve (18) (Claim 1) a circulation passage (20) configured to return the propellant to the propellant tank in a liquid state (Figure 1 -Column 4, Line 59 – Column 5, Line 3 – the propellant is returned to the tank from the feed line in a liquid form), wherein the flow from the circulation passage agitate/mix the propellant in the propellant tank (Column 4, Lines 33-39 – the flow from the circulation line causes a mixing/agitation in the propellant tank).  Further Lak teaches the circulation passage is located in close proximity to the main shut off valve (Figure 1 - Column 3, Lines 67-68 – the circulation line, 20, is next to the main shut off valve, 18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kwak in view of Andrews and Kuhrt by adding circulation passages to both the fuel feed circuit and oxidant feed circuit, that are configured to return fuel and oxidant to their respective tanks in a liquid form, in close proximity to the main shut off valves of each circuit, such that the flow through the circulation passage causes agitation in the respective propellant tanks, as taught by Lak, thereby placing the circulation passages next to the main shut off valves of Kwak in view of Andrews and Kuhrt (Kwak – Figure 1A, Elements 115 and 121) and thus returning fuel and Kwak – Figure 1A, Elements 130 and 135) of the turbopump resulting in (Claim 1) a first circulation passage configured to return the fuel discharged from the turbopump to the fuel tank in a liquid state, a second circulation passage configured to return the oxidant discharged from the turbopump to the oxidant tank in a liquid state with the electric motor, the turbopump, and the first circulation passage constituting a first agitator for the fuel in the fuel tank, since the motor/pump and circulation passage creates the flow for agitating, and the electric motor, the turbopump, and the second circulation passage constitute a second agitator for the oxidant in the oxidant tank  in order to allow for thermal conditioning of the main feed line up to the main shut off valve (Lak – Column 4, Lines 1-2) and to provide a simple and efficient system for pressure control (Lak – Column 2, Lines 29-30).
Kwak in view of Andrews, Kuhrt and Lak do not explicitly teach (Claim 1) a cooling device operated by electricity, configured to cool the fuel and the oxidant by cooling the fuel tank and the oxidant tank.
However, Nye teaches a spacecraft propellant tank system (Paragraph 0001) with a tank (501) with (Claim 1) a cooler (Figures 5 and 8 – the cooling elements, 502/801, are part of a control system of the spacecraft, 800, thus the temperature control system using the coolers is a cooler) operated by electricity (Paragraph 0051, Lines 8-9 – the coolers are peltier-driven coolers; As defined by Merriam-Webster.com the “Peltier effect” is “the production or absorption of heat at the junction of two metals on the passage of a current”, thus the peltier-driven coolers are electrically operated coolers and the cooling device is an electrically operated cooling device), configured to cool the propellant by cooling the propellant tank Abstract, Lines 7-10, Paragraph 0010, and Paragraph 0050, Lines 6-8 – the coolers are on the outside of the tank and cool the propellant therefore they cool the propellant by cooling the portion of the tank to which there are connected).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kwak in view of Andrews, Kuhrt and Lak by including (Claim 1) a cooler operated by electricity, configured to cool the fuel and the oxidant by cooling the fuel tank and the oxidant tank, as taught by Nye, in order to control the distribution of the propellant in the tank to achieve the desired distribution of the propellant (Nye - Paragraph 0019) and to increase the amount of propellant that is recovered from the tank for end-of-life operation (Nye – Paragraph 0040, Lines 7-9).

Regarding Claim 4, Kwak in view of Andrews, Kuhrt, Lak and Nye teach the invention as claimed and discussed above.
Kwak further teaches a first valve (128) configured to regulate an amount of the fuel supplied to the pre-burner (Paragraph 0043 – the valve, 128, controls the flow of fuel to the pre-burner, 190); 
a second valve (115) configured to regulate an amount of the oxidant supplied to the main combustor (Paragraph 0043 – the valve, 115, controls the flow of oxidant to the main combustor, 101); and 
a third valve (118) configured to regulate an amount of the oxidant supplied to the pre-burner (Paragraph 0043 – the valve, 118, controls the flow of oxidant to the pre-burner, 190), 
It is pointed out that “flow control valve” is not provided with a specific definition in the disclosure, therefore any valve that effects the flow of a fluid is a flow control valve; Paragraph 0043 – the first valve, 128, the second valve, 115, and the third valve, 118, all control the flow of a fluid by either opening or closing, therefore they are flow control valves).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Andrews, Kuhrt, Lak and Nye as applied to claims 1 and 4 above, and further in view of Sisk (U.S. Pre-grant Publication 2008/0264372), hereinafter Sisk.

Regarding Claims 7 and 10, Kwak in view of Andrews, Kuhrt, Lak and Nye teach the invention as claimed and discussed above.
Kwak further teaches combustion occurs in the gas generator (Paragraph 0045, Lines 1-4 – the fuel and oxidant provided to the gas generator are combusted and therefore would be provided a means of ignition) and an ignitor (102) for the main combustor (Figure 1 – the ignitor, 102, is in the main combustor, 101).
Kwak in view of Andrews, Kuhrt, Lak and Nye do not teach a first laser ignitor configured to cause the pre-burner to ignite by laser beam; and a second laser ignitor configured to cause the main combustor to ignite by laser beam.
However, Sisk teaches a rocket propulsion system (Figures 3 and 11) with a first laser ignitor (128 - Figures 3 and 11 – Paragraphs 0003 and 0034 – the ignitor use a laser beam, 51, to produce a torch that is used for ignition) configured to cause the pre-burner to ignite by laser beam (Figures 3 and 11 – Paragraphs 0003 and 0034 – the ignitor uses a laser beam, 51, to produce a torch that is used to ignite the pre-burner/gas generator, 130); and a second laser ignitor (112  - Figures 3 and 11 – Paragraphs 0003 and 0034 – the ignitor use a laser beam, 51, to produce a torch that is used for ignition) configured to cause the main combustor to ignite by laser beam (Figures 3 and 11 – Paragraphs 0003 and 0034 – the ignitor uses a laser beam, 51, to produce a torch that is used to ignite the pre-burner/gas generator, 130). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kwak in view of Andrews, Kuhrt, Lak and Nye by replacing the ignitor in the main combustor and pre-burner of Kwak in view of Andrews, Kuhrt, Lak and Nye with the ignitors of Sisk, thereby making a first laser ignitor configured to cause the pre-burner to ignite by laser beam; and a second laser ignitor configured to cause the main combustor to ignite by laser beam, as taught by Sisk, in order to provide an ignition device that has improved reliability, longer operational life, greater operational flexibility and lower cost and complexity (Sisk – Paragraph 0015).

Response to Arguments
Applicant's arguments filed 29 September 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Lak does not meet the claimed limitations, it is respectfully pointed out that argument’s against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For example Applicant argues that the recirculation pump of Lak is not equivalent to the claimed turbopump which is driven by an electric motor and includes a turbine rotated by a flow of the combustion gas and a pump driven by a rotation of the turbine, the turbopump configured to supply the fuel from a fuel tank to the pre-burner and configured to supply the oxidant from an oxidant tank to the pre-burner and the main combustor but it is respectfully pointed out that Lak is not relied upon for teaching the claimed limitations.  The combination of Kwak, Andrews and Kuhrt already teach the argued limitations and Lak is relied upon for teaching a circulation passage.  Applicant further argues that if a turbopump and electric motor was included it would be downstream of the main valve, 18, but it is respectfully point out that the main oxidant and fuel valves of Kwak, are indicated as elements 115 and 121 respectively, and thus a combination with Lak would place the circulation passage downstream of the turbopump of Kwak.  Applicant also argues that the circulation passage of Lak is only used when the main valve is closed and thus the fluid is not fed downstream of the valve to be combusted but it is respectfully pointed out that Applicant does not claim a shut off valve in claim 1 and further does not claim that the circulation passage must provide flow to the propellant tank while simultaneously providing flow to the main combustor or pre-combustor.  Therefore since the location of the circulation passage is downstream from the turbopump near the main shut off valves the turbopump and electric motors is still able to be utilized to provide flow to the circulation passage and thus constitute an agitator when combined with the circulation passage as taught by Lak.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741